DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is a response to an application filed on 08/26/2020 where claims 1 – 15 are pending.
Information Disclosure Statement

3.	The information disclosure statement (IDS) is submitted on 11/26/2020, has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Drawings
4.	The drawings were received on 08/26/2020. These drawing are acceptable.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-4, 6, 7, 9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US Pub: 20130195004 A1) hereinafter Hampel and further in view of Gilbert et al. (US Pub: 20130336334) hereinafter Gilbert
As to claim 1 Hampel teaches a multipath device for processing multipath data traffic, the multipath device comprising: a multipath network access interfac (Hampel [0033] Fig. 1, Multi-homed hosts 105 and 140 include smartphones, tablets and the like supports multipath communication)
and a host processor   configured to (Hampel [0090] Fig. 9, , computer 900 includes a processor element 122)
process a plurality of multi-connectivity network protocols, (Hampel [0033] Fig. 1 stream-based multipath protocol networks 110 and 145 include Multipath TCP (MPTCP), Multi-connection TCP (MCTCP) and Concurrent Multipath Transfer SCTP (CMT SCTP))
wherein a specific multi-connectivity network protocolmulti- connectivity network protocols (Hampel [0033] Fig. 1, stream-based multipath protocol networks 110 and 145 include Multipath TCP (MPTCP), Multi-connection TCP (MCTCP) and Concurrent Multipath Transfer SCTP (CMT SCTP))
multi-connectivity network protocol; and wherein the specific multi-connectivity network protocolmulti-connectivity network protocols, which are configured to process portions of the multipath data traffic that are related to the other multi-connectivity network protocolsby distributing payload data transport onto multiple sub-flows of a multipath connection
Gilbert teaches utilize protocol-specific resources of the multipath devicmulti-connectivity network protocol; Gilbert [0142] Fig. 1, Fig. 2A, first device, second devices are multipath device, dividing received  data traffic for a plurality of protocols, the data traffic for each portions that are no greater than an established number of bits for a time slot; inserting the portions of data for each of the plurality of protocols into time slots i.e., processing part of traffic)
and wherein the specific multi-connectivity network protocolmulti-connectivity network protocols(Gilbert [0062] Fig. 2A,  Fig. 7, a process for multi-protocol data tunneling over a shared communication link in a time slot width i.e., protocol-specific resources,  being established for time division multiplexing of data over a communication link 705, where the width is determined based on the latency requirement for at least one data protocol of the multiple data protocols; 
multi-connectivity network protocolsby distributing payload data transport onto multiple sub-flows of a multipath connection.  (Gilbert [0142] Fig. 2A, dividing data traffic for each protocol into portions that are no greater than an established number of bits for a time slot; inserting the portions of data for each of the plurality of protocols into time slots, wherein the time slots are allocated to each of the plurality of protocols for time division multiplexing of the data for each of the plurality of protocols; and transmitting data of each of the plurality of protocols over a shared communication link)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Gilbert with the teaching of Hampel because Gilbert teaches that distributing payload data would minimize or control latency and redundancy for transferring a data packet such as a USB packet, where evenly distributed TDM slots reduce latency of USB packet delivery. (Gilbert [0100])
As to claim 2 the combination of Hampel and Gilbert specifically Gilbert teaches, wherein the host processor is configured to exchange informationmulti-connectivity network protocols of the plurality of multi-connectivity network protocols(Gilbert [0029] time slots for the data link are allocated to protocols as required to meet latency requirements, the shared protocol tunneling includes tunneling of mandated performance protocol data traffic i.e., exchange information,, such as low latency protocol data traffic, over the shared TDM link tunneling multiple low latency data links, such as multiple USB links; multiple USB links may be tunneled concurrently, where such tunneling may potentially in same or different directions)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Gilbert with the teaching of Hampel because Gilbert teaches that distributing payload data would minimize or control latency and redundancy for transferring a data packet such as a USB packet, where evenly distributed TDM slots reduce latency of USB packet delivery. (Gilbert [0100])

As to claim 3 the combination of Hampel and Gilbert specifically Gilbert teaches, wherein the exchanged informationor planned and/or active scheduling.   (Gilbert [0029] time slots for the data link are allocated to protocols as required to meet latency requirements, the shared protocol tunneling includes tunneling of mandated performance protocol data traffic i.e., exchange information,, such as low latency protocol data traffic, over the shared TDM link tunneling multiple low latency data links, such as multiple USB links; multiple USB links may be tunneled concurrently, where such tunneling may potentially in same or different directions)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Gilbert with the teaching of Hampel because Gilbert teaches that distributing payload data would minimize or control latency and redundancy for transferring a data packet such as a USB packet, 

As to claim 4 the combination of Hampel and Gilbert specifically Gilbert  teaches, wherein the specific multi-connectivity network protocol is configured to process the portion of the multipath data traffic that is related to the specific multi-connectivity network protocol(Gilbert [0142] dividing the data traffic for each protocol into portions, inserting the portions of data for each of the plurality of protocols into time slots, wherein the time slots are allocated to each of the plurality of protocols for time division multiplexing of the data for each of the plurality of protocols)
based on information  received from the other multi-connectivity network protocols (Gilbert [0142] receiving data traffic for a plurality of protocols, including a first protocol, for transmission from a first device to a second device)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Gilbert with the teaching of Hampel because Gilbert teaches that distributing payload data would minimize or control latency and redundancy for transferring a data packet such as a USB packet, where evenly distributed TDM slots reduce latency of USB packet delivery. (Gilbert [0100])
As to claim 6 the combination of Hampel and Gilbert specifically Gilbert teaches wherein the host processor is configured to (Gilbert [0040] Fig. 2, the mobile phone 210 includes an application processor, interfaces 216-220 are coupled with a time division multiplexer 222 to provide TDM data out to a shared link interface 226)
multi-connectivity network protocols of the plurality of multi-connectivity network protocolsmulti-connectivity network protocols.  (Gilbert [0029][0032] Fig. 1,  time slots for the data link are allocated to protocols as required to meet latency requirements, the shared protocol tunneling includes tunneling of mandated performance protocol data traffic i.e., exchange information,, such as low latency protocol data traffic, over the shared TDM link tunneling i.e., joint path management, multiple low latency data links, such as tunneling of  multiple USB links;)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Gilbert with the teaching of Hampel because Gilbert teaches that distributing payload data would minimize or control latency and redundancy for transferring a data packet such as a USB packet, where evenly distributed TDM slots reduce latency of USB packet delivery. (Gilbert [0100])
As to claim 7 the combination of Hampel  and Gilbert specifically Hampel teaches  wherein the host processor is configured to link a selected number of multi-connectivity network protocols of the plurality of multi-connectivity network protocols to each other in order to send, receive and/or request information from each other (Hampel [0020] [0024] Fig. 1, MPTCP, MCTCP or CMT SCTP and a conventional stream-based protocol like TCP or SCTP)

As to claim 9 the combination of Hampel, Gilbert specifically Hampel teaches wherein the host processor comprises a Multipath Central Information Exchange (MCIE) unit which is configured to exchange information  between at least two multi-connectivity network protocols of the plurality of multi-connectivity network protocols 
As to claim 20, the claim is interpreted and rejected for the same reasons as set forth in claim 1.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampel, Gilbert and  further in view of Tran et al. (US Pub: 20180255175) hereinafter Tran

As to claim 5 the combination of Hampel and Gilbert specifically Gilbert teaches   
based on information exchanged between the at least two multi-connectivity network protocols (Gilbert [0142] receiving data traffic for a plurality of protocols, including a first protocol, for transmission from a first device to a second device)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Gilbert with the teaching of Hampel because Gilbert teaches that distributing payload data would minimize or 
The combination of Hampel and Gilbert does not teach wherein the host processor is configured to process  (Tran [0019] a machine-readable storage medium, comprising executable instructions that, when executed by a processor) a common congestion control for at least two multi-connectivity network protocols of the plurality of multi-connectivity network protocols(Tran [0049] each of the different low priority traffic  LPT and/or standard priority transport SPT protocols can be tailored to provide a different congestion control  mechanism, wherein each of the different congestion control  by applying a different amounts of network bandwidth and different amounts of throughput for the delivery of traffic)
 Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Tran with the teaching of Hampel and Gilbert because Tran teaches that congestion control would allow delivery of different amounts of network bandwidth and different amounts of throughput traffic. (Tran [0049]) 

Claims 8, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hampel Gilbert, and further in view of Van Wyke et al. (US Pub: 20140036702) hereinafter Van

As to claim 8 the combination of Hampel Gilbert, specifically Hampel teaches selected number of multi-connectivity network protocols (Hampel [0020] [0024] Fig. 1, a relay function implemented at a node facilitating traffic flows between different types of multipath transport protocols, different types of conventional transport protocols or any combination thereof i.e., relay data packets between a stream-based multipath protocol i.e., selected, (110, 145)  like MPTCP, MCTCP or CMT SCTP and a conventional stream-based protocol like TCP or SCTP)
the combination of Hampel Gilbert, does not explicitly teach wherein the host processor is configured to form a full mesh information exchange Page 5 of 8August 26, 2020Attorney Docket No. 817732 or at least a partial mesh information exchange for linking the  [ ] to each other. 
Van teaches wherein the host processor is configured to form a full mesh information exchange Page 5 of 8August 26, 2020Attorney Docket No. 817732 or at least a partial mesh information exchange for linking the [ ] to each other.  (Van [0038] 0038] reservation information contained in messages overheard on a control channel by the multiple protocol receiver of the node, may identify nodes that are (or will be) busy and a duration during which they will be busy and included in a variety of messages including, for example, request-to-send (RTS) messages addressed to other nodes of the mesh network i.e., mesh information exchange) 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Van with the teaching of Hampel, Gilbert, because Van teaches that sending messages to other node of mesh network would allow to achieve maximum connectivity in the mesh network without sacrificing capacity. (Van [0105])
As to claim 10 the combination of Hampel, Gilbert, and Van specifically Hampel teaches wherein the at least two multi-connectivity network protocols are configured to register and/or deregister at the MCIE unit for information exchange and/or
 wherein the MCIE unitmulti- connectivity network protocol of the plurality of multi-connectivity network protocols  to take over processing tasks and/or  
receive data from the at least one multi- connectivity network protocol, in cases in which the at least one multi- connectivity network protocol is not able to register and/or deregister at the MCIE unit (Hampel [0022]  Fig. 1, relay functions support signaling to setup i.e., register)  or teardown i.e., deregister flows or subflows for transport protocols)

As to claim 11 the combination of Hampel, Gilbert, and Van specifically Hampel teaches wherein the at least two multi-connectivity network protocols are configured to provide their capabilities and interests to the MCIE unit when registering at the MCIE unit.  (Hampel [0028]  [0029] Fig. 1, Multipath protocols, supports multiple interfaces to different networks, when interface capacities are the throughput limiting factor, multipath operation can increase capacity i.e., interests, to the sum of the link capacity; Multipath protocol supports signaling establishment i.e., register and teardown i.e., deregister of new subflows during the lifetime of the connection) 

As to claim 12 the combination of Hampel, Gilbert, and Van specifically Hampel teaches wherein the MCIE unit is configured to limit the information exchangmulti-connectivity network protocols and/or limit the information exchange in time.  (Hampel [0079] Fig. 1,Fig. 3, Fig. 4,  MPTCP compliant processing of an incoming packet, provide for signaling exchange on subflow preferences and mapping between subflow  and data sequence space if supported by the multipath protocol, and  provides for signaling exchange on multipath connection management i.e., limit or control, such as to set up and tear down the multipath section of the connection)
As to claim 13 the combination of Hampel, Gilbert, Hampel and Van specifically Hampel teaches wherein the MCIE unit is configured to control the information exchang(Hampel [0039] [0079] Fig. 1,Fig. 3, Fig. 4,I/O circuitry 121 is adapted to facilitate communications with peripheral devices both internal and external to processor 122, facilitate communications with MPTCP Engine 124, SCTP/TCP Engine 125 and the like; MPTCP compliant processing of an incoming packet, provide for signaling exchange on subflow preferences, and  provides for signaling exchange on multipath connection management i.e., limit or control, such as to set up and tear down the multipath section of the connection)

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampel, Gilbert, Van  and  further in view of Martinsen et al. (US Pub: 20150381455) hereinafter Martinsen

As to claim 14 the combination of Hampel, Gilbert, and Van does not teach wherein the host processor is configured to exchange a first portion of information between the at least two multi-connectivity network protocols via the MCIE unit and a second portion of multi-connectivity network protocols bypassing the MCIE unit

Martinsen teaches wherein the host processor is configured to exchange a first portion of information between the at least two multi-connectivity network protocols via the MCIE unit and.   (Martinsen [0003]  [0053]  different portions of a media stream are transmitted across the parallel paths; endpoints 101a and 101b may communicate with one another by sending packets to the relay  or TURN server 105;)
a second portion of information between the at least two multi-connectivity network protocols bypassing the MCIE unit (Martinsen [0054][0077] endpoints communicate directly without the need of sending the packets through a relay service; the controller 303 or the communication interface 305 receives additional portions of the media stream through the secondary path, in multipath protocols)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Martinsen  with the teaching of Hampel Gilbert, and Van because Martinsen teaches that communicating transmit data in parallel for a communication session, performance of the communication session is improved.(Martinsen [0022])
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413